Order entered September 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00813-CV

      EDWARD KELLY, EDWARD KELLY D/B/A KELLY PLUMBING & LEAK
              DETECTION, AND BRITTANY KELLY, Appellants

                                             V.

 SANJAI R. ISAAC, M.D., REBECCA ISAAC AND MERIDIAN REVOCABLE TRUST,
   BARBARA HEIDEN AND SHELLEY OLIVER AND BLAKE MYERS, Appellees

                      On Appeal from the County Court at Law No. 7
                                  Collin County, Texas
                          Trial Court Cause No. 007-01284-2017

                                         ORDER
       Before the Court is appellants’ September 10, 2019 second unopposed motion for

extension of time to file their brief, which is currently due October 14, 2019. We GRANT the

motion and ORDER the brief be filed no later than October 28, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE